                 Case 5:21-cv-00067-UA Document 1 Filed 01/13/21 Page 1 of 1 Page ID #:1
                                                      United States District Court
                                                         Central District of California              Cristina M. Squieri Bullock
                                                          Office of the Clerk                        Chief Deputy of Administration
                                                                                                     350 West 1st Street, Suite 4311
                                                                                                         Los Angeles, CA 90012

                       Kiry K. Gray                                                                        Sara Tse Soo Hoo
          District Court Executive / Clerk of Court                                                    Chief Deputy of Operations
               350 West 1st Street, Suite 4311                                                     255 East Temple Street, Suite TS-134
                   Los Angeles, CA 90012                                                                 Los Angeles, CA 90012


                                                              January 13, 2021

        Pedro N. Ibanez                                                                   01/13/2021
        29915 Mira Loma Dr # 29                                                               AP
        Temecula, CA 92592




   Dear Sir or Madam:

   Your document has been lodged and assigned civil case number 5:21-cv-00067-UA                           .

   Upon the submission of your document, the following discrepancy was found:

                 ✖    You have submitted a personal check.
                      Please be advised that personal checks are not accepted. Your check will be returned to you
                      by our Fiscal Department. Please send a cashier’s check or money order instead. Be sure to
                      reference the civil case number on your payment.

                      You have not submitted the entire filing fee amount of $402.
                      If you are unable to pay the entire filing fee at this time, you may request that the fee be
                      waived. To do so, you must complete, sign, and return the enclosed form, Request to Proceed
                      in Forma Pauperis with Declaration in Support (CV-60), in its entirety.

    If you do not respond within THIRTY DAYS from the date above, your action will be either dismissed or
    remanded to state court, as appropriate.

    If your fee waiver request or payment is received within THIRTY DAYS, judges will be assigned to your case.
    You may return your fee waiver request or payment to any of the following addresses:

                     United States Courthouse                  United States Courthouse        United States Courthouse
                255 East Temple Street, Suite TS-134        411 West Fourth St., Room 1053    3470 Twelfth St., Room 134
                      Los Angeles, CA 90012                   Santa Ana, CA 92701-4516           Riverside, CA 92501

                                                                       Sincerely,
                                                                       Clerk, U. S. District Court


                                                                       By: APEDRO
                                                                           Deputy Clerk
        Encl. (CV-60)

CV-47 (12/20)                   NOTICE RE: DISCREPANCIES WITH LODGING OF COMPLAINT OR NOTICE OF REMOVAL
